DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant Arguments
The objection to the drawings has been withdrawn. The rejection of the claims under 112(b) have been withdrawn. Claim interpretation is maintained.  Applicant has not (1) amended the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) presented a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). Thus, applicant’s arguments regarding the 112(f) interpretation are unpersuasive and the interpretation is maintained. The terminal disclaimer filed to overcome nonstatutory double patenting has been accepted and the double patenting rejection has been withdrawn. Applicant’s arguments with respect to claims 1, 2, 4-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “imaging section” in claims 1, 3, 8, 12-14, “image connecting section” in claim 1, “transmission illumination section” in claims 2 and 9, and “epi-illumination section” in claims 2 and 9.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C 103 as being unpatentable over U.S. Patent No.: 9,341,465 (Kawa) in view of Japanese Patent Application Publication No.: JP2017032340A (Takahashi).
Regarding claim 1, Kawa teaches an image measuring apparatus comprising: (Kawa, col. 6, lines 33-37: “this dimension measuring apparatus 1 is an image measuring apparatus that photographs a workpiece arranged on a movable stage 12 and analyzes the photographed image, to measure a dimension of the workpiece” (see FIG. 1)); “a table on which a workpiece is placed” (Kawa, col. 6, lines 33-37: “this dimension measuring apparatus 1 is an image measuring apparatus that photographs a workpiece arranged on a movable stage 12 and analyzes the photographed image, to measure a dimension of the workpiece” (see FIG. 1)); 
an imaging section (Kawa, col. 8, lines 31-37: “the light-receiving lens unit 150 is an optical system made up of a light-receiving lens 151, the half mirror 152, diaphragm plates 153 and 156, and image forming lenses 154 and 157; the light-receiving lens unit 150 receives transmitted illumination light and light reflected by the workpiece, to allow the imaging elements 155 and 158 to form an image” (see FIG. 2)) including a low-magnification optical system that images the workpiece at a low magnification to generate a low-magnification image, (Kawa, col. 8, lines 45-47: “the diaphragm plate 153 and the image forming lens 154 are a low-magnification-side image forming lens section, and arranged on the same axis as the light-receiving lens 151” (see FIG. 2)) and a high-magnification optical system (Kawa, col. 8, lines 50-55: “on the other hand, the diaphragm plate 156 and the image forming lens 157 are a high-magnification-side image forming lens section, and a high-magnification photographing axis is branched off from the low-magnification photographing axis by the half mirror 152” (see FIG 2.)) that has an optical axis which is coaxial with an optical axis of the low-magnification optical system (Kawa, FIG. 2, light receiving lens 150 shows that the low-magnification and high-magnification optical systems have a shared coaxial optical z-axis) and that images the workpiece at a magnification higher than the low magnification to generate a high-magnification image” (Kawa, col. 8, lines 56-64: “the imaging element 155 is an image sensor for low magnification which photographs with a low magnification a workpiece within a low-magnification field of view formed by the light-receiving lens unit 150, to generate a low-magnification image; the imaging element 158 is an image sensor for high magnification which photographs with a high magnification a workpiece within a high-magnification field of view formed by the light-receiving lens unit 150, to generate a high-magnification image” (see FIG. 7a and FIG. 7B)); 
a driving section that changes an imaging position of the imaging section by driving at least one of the table and the imaging section such that the table and the imaging section relatively move in an XY direction (Kawa, col. 7, lines 50-61: “the stage driving unit 110 is a driving unit that moves the movable stage 12 based on a control signal from the control unit 20, and is made up of a Z-driving section 111 and an XY driving section 112; the Z driving section 111 is a Z-position adjusting section that moves the movable stage 12 in the Z-axis direction within a predetermined range, for adjusting a position of the workpiece in the photographing axis direction; the XY driving section 112 is an XY position adjusting section that moves the movable stage 12 in the X-axis direction and the Y-axis direction within a predetermined range, for adjusting the position of the workpiece in the photographing axis direction);
a processor that controls the driving section and the imaging section, generates a plurality of low-magnification images or high-magnification images for different portions of the workpiece (Kawa, col. 1, lines 49-55: “it is therefore considered that high-magnification photographing and low-magnification photographing are made switchable so as to perform postural adjustment of the workpiece and positioning thereof into a high-magnification field of view” (see control unit 20 of FIG. 12)); 
wherein, in a setting mode, the processor stores in the memory a reference image for pattern search generated by imaging by the imaging section at least a part of the image or a position designated by a user in the connected image, measurement location information indicating a plurality of measurement locations designated by the user in the image, and imaging setting information indicating at which magnification of the low magnification and the high magnification each imaging position is imaged (Kawa, col. 10, lines 61-67, col. 11, lines 1-11: “FIGS. 7A and 7B are views showing an example of the operations in the dimension measuring apparatus 1 of FIG. 1 at the time of creating measurement setting data, showing master images M1 and M2 obtained by photographing the master workpiece; this figure shows the case of photographing by means of transmitted illumination, where FIG. 7A shows the master image M1 obtained by photographing with a low magnification and FIG. 7B shows the master image M2 obtained by photographing with a high magnification; the master workpiece is a reference object having the same shape as the workpiece W as the object to be measured; the master image M1 is used for specifying a position and a posture of the workpiece W within the low-magnification image obtained by photographing the workpiece W with a low magnification; for example, edges M11 and M12 of the master workpiece are extracted from the master image M1, thereby to create a pattern image to be checked with the low-magnification image of the workpiece W”; Kawa, col. 10, lines 40-41: “the measurement setting data created in this manner is written into a memory inside control unit 20”); 
in a measurement mode, the processor controls the imaging section and acquires a target image for pattern search (Kawa, col. 12, lines 15-22: “FIGS. 9A and 9B are views showing an example of the operations in the dimension measuring apparatus 1 of FIG. 1 at the time of measurement, showing workpiece images W1 and W2 obtained by photographing the workpiece W; FIG. 9A shows the workpiece image W1 obtained by photographing with a low magnification, and FIG. 9B shows the workpiece image W2 obtained by photographing with a high magnification”); 
executes a pattern search on the target image for pattern search using the reference image for pattern search stored in the memory” (Kawa, col. 11, lines 29-36: “next, this low-magnification image is checked with a previously registered pattern image as feature amount information, to specify an arranged state of the workpiece W such as its location and posture (Step S302); at this time, when there is present a position to be measured whose dimension measurement with a low magnification has been designated, dimension measurement is executed on the position to be measured”; Kawa, col. 12, lines 23-26: “the workpiece image W1 is checked with the pattern image registered as the feature amount information, to specify the position and the posture of the workpiece W within the workpiece image W1”);
specifies a plurality of imaging positions for imaging each of the plurality of measurement locations based on measurement location information associated with each of the plurality of measurement locations stored in the memory and a result of the pattern search” “(Kawa, col. 10, lines 8-22: “next, a position to be measured and a type of measurement are designated (Step S204). Specifically, the designation of those is performed by designating a position to be measured, an edge detection area and a measuring method with respect to the master image displayed on the display 11); 
generates the low-magnification images or the high-magnification images by causing the driving section to drive at least one of the table and the imaging section to sequentially set an imaging position of the imaging section to each of the plurality of imaging positions and by causing the imaging section to perform imaging at a magnification according to the imaging setting information at each of the plurality of imaging positions (“Kawa, col. 11, lines 50-62: “next, when there is present a position to be measured whose dimension measurement with a high magnification has been designated in the measured position information, the dimension measurement is executed on the position to be measured (Step S304); specifically, based on the arranged state of the workpiece W and the measured position information, the movable stage 12 is moved in the X-axis direction or the Y-axis direction such that the position to be measured of the workpiece W stays within the high-magnification field of view (Step S309), and the position to be measured which has moved into the high-magnification field of view is photographed with a high magnification, thereby to acquire a high-magnification image (Step S310)”); and
measures, for a measurement location corresponding to each imaging position, a dimension of the measurement location based on the low-magnification image or the high-magnification image acquired for each of the plurality of imaging positions” (Kawa, col. 11, lines 29-36: “next, this low-magnification image is checked with a previously registered pattern image as feature amount information, to specify an arranged state of the workpiece W such as its location and posture (Step S302); at this time, when there is present a position to be measured whose dimension measurement with a low magnification has been designated, dimension measurement is executed on the position to be measured (Step S303)”; Kawa, col. 11, lines 50-54: “Next, when there is present a position to be measured whose dimension measurement with a high magnification has been designated in the measured position information, the dimension measurement is executed on the position to be measured (Step S304)”);
Kawa fails to teach
an image connecting section that generates a connected image by connecting the generated plurality of low-magnification images or high-magnification images; and a memory that stores the connected image, storing in memory measurement location information including position information indicating a relative relation of a plurality of measurement locations designated by the user in the connected image to a coordinate of the reference image, and specify a plurality of imaging positions for imaging each of the plurality of measurement locations based on the measurement location information associated with both of the coordinate of the reference image and each of the plurality of measurement locations stored in the memory.
Takahashi teaches
an image connecting section that generates a connected image by connecting the generated plurality of low-magnification images or high-magnification images (Takahashi, page 11, para. 6, page 41 para. 4, page 42, para. 1, para. 4: “

    PNG
    media_image1.png
    411
    638
    media_image1.png
    Greyscale
;
    PNG
    media_image2.png
    138
    851
    media_image2.png
    Greyscale
”;);
	storing in memory measurement location information including position information indicating a relative relation of a plurality of measurement locations designated by the user in the connected image to a coordinate of the reference image (Takahashi, page 11, para. 6, page 20, para. 6, page 21, para. 1: “

    PNG
    media_image3.png
    243
    856
    media_image3.png
    Greyscale
;

    PNG
    media_image4.png
    380
    861
    media_image4.png
    Greyscale
; 
    PNG
    media_image5.png
    82
    848
    media_image5.png
    Greyscale
”; 
the connected image is used to create a reference target image or an inspection target image; the measurement location information or position information is the height information; the selection of a reference plane is done by a user clicking the button and is relative to the connected image; registering the target image after using the reference plan is a positioning image and is stored); and
specify a plurality of imaging positions for imaging each of the plurality of measurement locations based on the measurement location information associated with both of the coordinate of the reference image and each of the plurality of measurement locations stored in the memory (Takahashi, page 21, para. 4, page 22, para. 1-3: “

    PNG
    media_image6.png
    424
    854
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    177
    833
    media_image7.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the image measuring apparatus, as taught by Kawa to include an image connecting section that generates a connected image by connecting the generated plurality of low-magnification images or high-magnification images, a memory that stores the connected image, storing in memory measurement location information including position information indicating a relative relation of a plurality of measurement locations designated by the user in the connected image to a coordinate of the reference image, and to specify a plurality of imaging positions for imaging each of the plurality of measurement locations based on the measurement location information associated with both of the coordinate of the reference image and each of the plurality of measurement locations stored in the memory, as taught by Takahashi.
The suggestion/motivation for doing so would have been that generating a plurality of images from microscopy of a workpiece and then connecting the generated plurality of images taken together to view an entire workpiece is well known by one of ordinary skill in the art of microscopy and may be easily implemented into the image measuring apparatus of Kawa that focuses specifically on generating and displaying low-resolution and high-resolution images of a workpiece with multiple dimensions.
Therefore, it would have been obvious to combine Kawa with Takahashi to obtain the invention as specified in claim 1.
Regarding claim 2, Kawa, in view of Takahashi, teaches transmission illumination section that is provided below the table which has light transmissivity in at least a part of the table, and irradiates the workpiece placed on the table with transmission illumination light (Kawa, col. 7, lines 62-67; col. 8, lines 1-6: “the transmitted illumination unit 120 is an illumination device for applying illumination light from below to the workpiece arranged within the detection area 13 of the movable stage 12, and is made up of a transmitted illumination light source 121, a mirror 122 and an optical lens 123; transmitted illumination light launched from the transmitted illumination light source 121 is reflected by the mirror 122 and launched via the optical lens 123; this transmitted illumination light is transmitted through the movable stage 12, and a part of the transmitted light is cut off by the workpiece, while the other part thereof is incident on the light-receiving lens unit 150”); 
an epi-illumination section which is provided above the table and irradiates the workpiece placed on the table with epi-illumination light (Kawa, col. 8, lines 18-26: “the coaxial epi-illumination light source 141 is a light source for applying illumination light, having substantially the same launched light axis as the photographing axis, to the workpiece on the movable stage 12 from above; inside the light-receiving lens unit 150A, there is arranged a half mirror 142 for branching off the illumination light into a launched light axis and the photographing axis; the epi-illumination is suitable for measurement of dimensions of a workpiece having different levels”); 
wherein, in the setting mode, the processor stores in the memory an illumination condition indicating which of the transmission illumination section and the epi-illumination section is used for each of the plurality of measurement locations (Kawa, col. 13, lines 29-38: “the measured position information generating section 202 generates measured position information formed of a position to be measured and a measuring method based on an operational input, and stores the generated data as measurement setting data inside the measurement setting data storing section 204. This measured position information is generated by designating a position to be measured, a type of measurement and an illumination method with respect to the master image obtained by photographing the master workpiece with a high magnification”); 
in the measurement mode, the processor turns on an illumination section according to the illumination condition stored in the memory of the transmission illumination section and the epi-illumination section for each of the plurality of measurement locations (Kawa, col. 13, lines 29-38: “the measured position information generating section 202 generates measured position information formed of a position to be measured and a measuring method based on an operational input, and stores the generated data as measurement setting data inside the measurement setting data storing section 204. This measured position information is generated by designating a position to be measured, a type of measurement and an illumination method with respect to the master image obtained by photographing the master workpiece with a high magnification”).
Regarding claim 4, Kawa, in view of Takahashi, teaches wherein, in the measurement mode, the processor displays the low-magnification image and the high-magnification image distinguishably from each other among images including a part of the workpiece on the display device (Kawa, col. 7, lines 37-49: “the workpiece on the movable stage 12 can be photographed with different photographing magnifications; for example, it is possible to select between a low-magnification photographing, in which a photographed area with a diameter of the order of 25 mm is regarded as a photographed field of view, and a high-magnification photographing, in which a photographed area with a diameter of the order of 6 mm is regarded as a photographed field of view; a low-magnification image obtained by photographing the workpiece with a low magnification and a high-magnification image obtained by photographing the workpiece with a high magnification can be electrically switched and displayed on the display 11).
Regarding claims 5 and 18, Kawa, in view of Takahashi, teaches wherein, in the measurement mode, the processor displays an entire image including the entire workpiece on the display device, accepts a designation of a part of locations in the entire image from the user, and displays the low-magnification images or the high-magnification images corresponding to the part of locations on the display device (Kawa, col. 12, lines 32-54: “FIG. 10 is a view showing an example of the operations in the dimension measuring apparatus 1 of FIG. 1 at the time of displaying a measurement result, showing the workpiece image W2 with the measurement result arranged therein; an edge of the position to be measured is extracted from the workpiece image W2, to calculate a dimension value of the position to be measured; the measurement result such as the dimension value can be displayed on the display 11 along with the workpiece image W2. In this example, a dimension value “1.789 mm” and a dimension line are arranged on the workpiece image W2 in association with the position to be measured; FIGS. 11A to 11C are views showing another example of the operations in the dimension measuring apparatus 1 of FIG. 1 at the time of measurement, showing the states of sequential execution of low-magnification measurement and high-magnification measurement; FIG. 11A shows a workpiece image W1 obtained by measurement with a low magnification, FIG. 11B shows the workpiece image W1 added with a dimension value obtained by measurement with a low magnification, and FIG. 11C shows the workpiece image W2 added with a dimension value obtained by measurement with a high magnification”).
Regarding claims 6 and 19, Kawa, in view of Takahashi, teaches wherein, in the setting mode, the processor accepts a designation of a measurement location to be imaged through the low-magnification optical system in the workpiece and a designation of a measurement location to be imaged through the high-magnification optical system in the workpiece to create the imaging setting information (Kawa, col. 10, lines 6-19: “Next, a feature amount is set (Step S202). Feature amount information and a measurement range are set based on the master image, thereby to set the feature amount. Next, a photographing magnification is set (Step S203). In setting the photographing magnification, either low-magnification dimension measurement or high-magnification dimension measurement is designated with respect to the feature amount set in Step S202, and the photographing magnification information is held in association with the feature amount. When a plurality of feature amounts are set, photographing magnification information is associated with respect to each feature amount. Next, a position to be measured and a type of measurement are designated (Step S204)”).
Regarding claims 7, 16, and 20, Kawa, in view of Takahashi, teaches wherein, in the setting mode, the processor generates a plurality of low-magnification images using the low-magnification optical system so as to cover the entire workpiece indicating the entire workpiece (Kawa, col. 9, lines 63-67, col. 10, lines 1-2: “the measurement setting data creating processing is made up of five processing procedures shown below; first, design data is inputted (Step S201); in inputting the design data, master data for use in feature amount setting and shape comparison is acquired; the master data is formed of a photographed image obtained by photographing a master workpiece”); 
generates a high-magnification image using the high-magnification optical system for a location designated by the user in the image (Kawa, col. 11, lines 50-67: “next, when there is present a position to be measured whose dimension measurement with a high magnification has been designated in the measured position information, the dimension measurement is executed on the position to be measured (Step S304); specifically, based on the arranged state of the workpiece W and the measured position information, the movable stage 12 is moved in the X-axis direction or the Y-axis direction such that the position to be measured of the workpiece W stays within the high-magnification field of view (Step S309), and the position to be measured which has moved into the high-magnification field of view is photographed with a high magnification, thereby to acquire a high-magnification image (Step S310); then, based on the arranged state of the workpiece W and the measured position information, the position to be measured is specified and edge extraction is performed (Step S311); based on the extracted edge of the position to be measured, a dimension value of the position to be measured is calculated (Step S312)”).
Kawa fails to teach 
connect the plurality of low-magnification images to generate a connected image.
Takahashi teaches
connect the plurality of low-magnification images to generate a connected image (Takahashi, page 11, para. 6, page 41 para. 4, page 42, para. 1, para. 4: “

    PNG
    media_image1.png
    411
    638
    media_image1.png
    Greyscale
”; “
    PNG
    media_image2.png
    138
    851
    media_image2.png
    Greyscale
”;).
Regarding claim 8, Kawa, in view of Takahashi, teaches wherein, in the setting mode, the processor creates imaging position information so as to include position information indicating an imaging position of the low-magnification image and position information indicating an imaging position of the high-magnification image based on the result of the pattern search and the measurement location information, and controls the driving section according to the imaging position information (Kawa, col. 11, lines 50-62: “next, when there is present a position to be measured whose dimension measurement with a high magnification has been designated in the measured position information, the dimension measurement is executed on the position to be measured (Step S304); specifically, based on the arranged state of the workpiece W and the measured position information, the movable stage 12 is moved in the X-axis direction or the Y-axis direction such that the position to be measured of the workpiece W stays within the high-magnification field of view (Step S309), and the position to be measured which has moved into the high-magnification field of view is photographed with a high magnification, thereby to acquire a high-magnification image (Step S310)”).
Regarding claim 9, Kawa, in view of Takahashi, teaches wherein, in the setting mode, the processor accepts a setting whether to generate an epi-illumination image for the workpiece by turning off the transmission illumination section and turning on the epi-illumination section when acquiring the target image for pattern search (Kawa, col. 13, lines 29-38: “the measured position information generating section 202 generates measured position information formed of a position to be measured and a measuring method based on an operational input, and stores the generated data as measurement setting data inside the measurement setting data storing section 204; this measured position information is generated by designating a position to be measured, a type of measurement and an illumination method with respect to the master image obtained by photographing the master workpiece with a high magnification”); 
in the measurement mode, when the setting is set to generate the epi-illumination image, the processor generates the target image for pattern search by irradiating the workpiece with transmission illumination light by the transmission illumination section, and generates an epi-illumination image of the workpiece by turning off the transmission illumination section and turning on the epi-illumination section (Kawa, col. 13, lines 29-38: “the measured position information generating section 202 generates measured position information formed of a position to be measured and a measuring method based on an operational input, and stores the generated data as measurement setting data inside the measurement setting data storing section 204; this measured position information is generated by designating a position to be measured, a type of measurement and an illumination method with respect to the master image obtained by photographing the master workpiece with a high magnification”); 
when the setting is not set to generate the epi-illumination image, the processor generates the target image for pattern search by irradiating the workpiece with transmission illumination light by the transmission illumination section (Kawa, col. 13, lines 29-38: “the measured position information generating section 202 generates measured position information formed of a position to be measured and a measuring method based on an operational input, and stores the generated data as measurement setting data inside the measurement setting data storing section 204; this measured position information is generated by designating a position to be measured, a type of measurement and an illumination method with respect to the master image obtained by photographing the master workpiece with a high magnification”).
Regarding claim 11, Kawa, in view of Takahashi, teaches wherein, in the measurement mode, the processor performs measurement of the workpiece using an edge extracted from the low-magnification image and an edge extracted from the high-magnification image (Kawa, col. 14, lines 19-35: “the edge extracting section 207 specifies the position to be measured from the arrange state and the measured position information of the workpiece W whose arranged state has been specified by the workpiece detecting section 205, and extracts an edge of the measured position information from the workpiece image; at that time, the position to be measured, whose dimension measurement with a low magnification has been designated in the measured position information, is subjected to edge extraction from the low-magnification image W1 and the position to be measured, whose dimension measurement with a high magnification has been designated in the measured position information, is subjected to edge extraction from the high-magnification image W2; edge extraction is performed by analyzing a change in brightness value between adjacent pixels in image data inside an edge detection area designated in the measured position information”).
Regarding claim 12 Kawa, in view of Takahashi, teaches wherein the driving section changes the imaging position of the imaging section by driving at least one of the table and the imaging section such that the table and the imaging section relatively move in a Z-direction (Kawa, col. 7, lines 50-61: “the stage driving unit 110 is a driving unit that moves the movable stage 12 based on a control signal from the control unit 20, and is made up of a Z-driving section 111 and an XY driving section 112; the Z driving section 111 is a Z-position adjusting section that moves the movable stage 12 in the Z-axis direction within a predetermined range, for adjusting a position of the workpiece in the photographing axis direction”; Kawa, col. 8, lines 41-43: “this light-receiving lens 151 has a property of holding a size of an image unchanged even when a position of a workpiece in the Z-axis direction changes”).
Regarding claim 13, Kawa, in view of Takahashi, teaches wherein the imaging section includes a low-magnification imaging element that images the workpiece via the low-magnification optical system, and a high-magnification imaging element that images the workpiece via the high-magnification optical system, (Kawa, col. 8, lines 56-64: “the imaging element 155 is an image sensor for low magnification which photographs with a low magnification a workpiece within a low-magnification field of view formed by the light-receiving lens unit 150, to generate a low-magnification image; the imaging element 158 is an image sensor for high magnification which photographs with a high magnification a workpiece within a high-magnification field of view formed by the light-receiving lens unit 150, to generate a high-magnification image” (see FIG. 7a and FIG. 7B)) and 
the low-magnification optical system and the high-magnification optical system form a dividing optical system having the same optical axis” (Kawa, FIG. 2, light receiving lens 150 shows that the low-magnification (imaging element 155) and high-magnification (imaging element 158) optical systems have a shared coaxial optical z-axis).
Regarding claim 14, Kawa, in view of Takahashi, teaches wherein in a measurement mode, the processor controls the driving section to change the imaging position of the imaging section based on the imaging position information, and controls the imaging section and acquires the target image for pattern search thereafter (Kawa, col. 19, lines 41-51: “FIG. 6 is a view showing an example of photographed fields of view formed in the dimension measuring apparatus 1 of FIG. 1, showing a boundary A1 of a low-magnification field of view, a boundary A2 of a high-magnification field of view, and a center A3 of the fields of view; this boundary A1 is formed in a circular shape, and expresses a photographed area on the movable stage 12. When the movable stage 12 is located in a reference position, a low-magnification photographed area agrees with the detection area 13”; Kawa, col. 11, lines 21-32: “steps S301 to S315 of FIG. 8 are a flowchart showing an example of the operations in the dimension measuring apparatus 1 of FIG. 1 at the time of measurement; when the workpiece W is arranged on the movable stage 12 and measurement execution is designated by an operation of the measurement start button 16 or the like, first, the workpiece W on the movable stage 12 is photographed with a low magnification, to acquire a low-magnification image (Step S301); next, this low-magnification image is checked with a previously registered pattern image as feature amount information, to specify an arranged state of the workpiece W such as its location and posture (Step S302)”).
Regarding claim 15, Kawa, in view of Takahashi, teaches wherein the imaging position information is stored in the memory as a machine coordinate of the image measuring apparatus (Kawa, col. 14, lines 36-56: “the dimension value calculating section 208 calculates a dimension value of the position to be measured based on the edge extracted by the edge extracting section 207, and outputs the calculated value to the quality determining section 209; specifically, a plurality of edge points obtained by edge extraction are fitted with a geometrical shape such as a straight line or an arc by means of a statistical technique such as the method of least squares, thereby to specify an edge of the workpiece W; furthermore, when a part of a circle (arc) or the whole of the circle is designated as the positions to be measured, a diameter, a radius or a central coordinate of the circle is calculated as the dimension value”).
Regarding claim 17, Kawa, in view of Takahashi, teaches a display device that displays an image of the workpiece (Kawa, FIG. 1, display 11, FIG. 12, measurement display section 210); “wherein, in the measurement mode, the processor displays the low-magnification image and the high-magnification image distinguishably from each other among images including a part of the workpiece on the display device” (Kawa, col. 7, lines 37-49: “The workpiece on the movable stage 12 can be photographed with different photographing magnifications. For example, it is possible to select between a low-magnification photographing, in which a photographed area with a diameter of the order of 25 mm is regarded as a photographed field of view, and a high-magnification photographing, in which a photographed area with a diameter of the order of 6 mm is regarded as a photographed field of view. A low-magnification image obtained by photographing the workpiece with a low magnification and a high-magnification image obtained by photographing the workpiece with a high magnification can be electrically switched and displayed on the display 11”).
Claim 3 is rejected under 35 U.S.C 103 as being unpatentable over Kawa, in view of Takahashi, and further in view of U.S. Patent Application Publication No.: 2006/0151700 (Honda et al.) (hereinafter Honda).
Regarding claim 3, Kawa, in view of Takahashi, teaches all the limitations of claim 1. Kawa, in view of Takahashi, teaches wherein the imaging section includes a low-magnification imaging element that images the workpiece via the low-magnification optical system, and a high-magnification imaging element that images the workpiece via the high-magnification optical system (Kawa, col. 8, lines 56-64: “the imaging element 155 is an image sensor for low magnification which photographs with a low magnification a workpiece within a low-magnification field of view formed by the light-receiving lens unit 150, to generate a low-magnification image; the imaging element 158 is an image sensor for high magnification which photographs with a high magnification a workpiece within a high-magnification field of view formed by the light-receiving lens unit 150, to generate a high-magnification image” (see FIG. 7a and FIG. 7B)); 
the low-magnification optical system and the high-magnification optical system form a dividing optical system having the same optical axis (Kawa, FIG. 2, light receiving lens 150 shows that the low-magnification (imaging element 155) and high-magnification (imaging element 158) optical systems have a shared coaxial optical z-axis).
	Kawa, in view of Takahashi, fails to teach 
the memory stores position correction information for correcting a relation between a position of the low-magnification image generated by the low-magnification imaging element and a position of the high-magnification image generated by the high-magnification imaging element and the processor corrects the relation between the position of the low-magnification image and the position of the high-magnification image based on the position correction information.
Honda teaches
the memory stores position correction information for correcting a relation between a position of the low-magnification image generated by the low-magnification imaging element and a position of the high-magnification image generated by the high-magnification imaging element and the processor corrects the relation between the position of the low-magnification image and the position of the high-magnification image based on the position correction information (Honda, abstract, “a low-magnification image is taken by using a large beam current; a high-magnification image is taken by using a small beam current; control amounts for correcting a change in luminance, a focus deviation, misalignment, and visual field misalignment of taken images, which are generated due to a variation of a beam current are saved in advance in a memory of an overall control system; and these amounts are corrected every time the beam current is switched, thereby making it possible to take the images without any adjustment operation after switching the currents”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the scanning electron microscope method of Honda for correcting relations of low-magnification and high-magnification images taken by the microscope together with the image measuring apparatus of Kawa in the field of microscopy to correct the relation between the position of low-magnification images and the position of the high-magnification images generated by Kawa based on the position correction information.
The suggestion/motivation for doing so would have been that the method of correcting position information from high-magnification and low magnification microscopy of a workpiece recited in Honda may be easily implemented into the image measuring apparatus of Kawa because Kawa generates and displays low-resolution and high-resolution images via microscopy with multiple dimensions.
Therefore, it would have been obvious to combine Honda, with Kawa, in view of Takahashi, to obtain the invention as specified in claim 3.
Claim 10 is rejected under 35 U.S.C 103 as being unpatentable over Kawa in view of Takahashi, and further in view of U.S. Patent Application Publication No.: 2020/0233379 (Aoi et al.) (hereinafter Aoi).
Regarding claim 10, Kawa in view of Takahashi, recite all the limitations of claim 1.
Kawa, in view of Takahashi, fails to teach
wherein, in the setting mode, the processor generates a thumbnail image of the workpiece using the low-magnification image or the high-magnification image.
Aoi teaches wherein, in the setting mode, the processor generates a thumbnail image of the workpiece using the low-magnification image or the high-magnification image (Aoi, para. [0057], lines 1-7: “in the thumbnail image display area 130, a plurality of images (in the present example, intensity images of the entire imaging target area) each of which corresponds to the date and time of a past measurement are displayed in the form of thumbnail images; the kind of images to be displayed in this area as well as their dates and times of the measurement can be specified by the observer as needed”; Aoi, para. [0066], lines 6-11: “thus, by using the cell observation device according to the present embodiment, the user can initially set the position and range of observation on the intensity image at low magnification, and subsequently observe the cells in detail on the phase image at high magnification”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the image thumbnail generation method of Aoi with the image processing apparatus of Kawa, in view of Takahashi.
The suggestion/motivation for doing so would have been that the image thumbnail generation of Aoi is in the same field of Kawa, that of high-magnification and low-magnification imaging microscopy generating a plurality of images.
Therefore, it would have been obvious to combine Aoi, with Kawa, in view of Takahashi to obtain the invention as specified in claim 10.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/GANDHI THIRUGNANAM/   
Primary Examiner, Art Unit 2662